People v Tennant (2021 NY Slip Op 01076)





People v Tennant


2021 NY Slip Op 01076


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2018-08695
 (Ind. No. 127/17)

[*1]The People of the State of New York, respondent,
vRonaldo Tennant, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Jennifer Burton of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered June 27, 2018, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of his right to appeal precludes appellate review of his challenge to the County Court's suppression determination (see People v Kemp, 94 NY2d 831, 833; People v Hanniford, 174 AD3d 921, 922; People v Turbe, 165 AD3d 1297).
Moreover, the defendant's valid waiver of his right to appeal precludes appellate review of his contentions that the County Court improvidently exercised its discretion in declining to grant him youthful offender treatment, and that the sentence imposed was excessive (see People v Pacherille, 25 NY3d 1021, 1024; People v Pettiford, 187 AD3d 1062).
CHAMBERS, J.P., MILLER, DUFFY and CHRISTOPHER, JJ., concurr
ENTER:
Aprilanne Agostino
Clerk of the Court